PD-0832-15
                                                                   COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
November 23, 2015                                               Transmitted 11/23/2015 11:16:16 AM
                                                                  Accepted 11/23/2015 11:52:25 AM
                                NO. PD-0832-15                                      ABEL ACOSTA
                                                                                            CLERK




                                    IN THE
                    TEXAS COURT OF CRIMINAL APPEALS
                                  AT AUSTIN



                           THE STATE OF TEXAS,
                                 Appellant

                                       VS.


                           JAMES ALAN JENKINS,
                                    Appellee


                    ON DISCRETIONARY REVIEW FROM THE
                        COURT OF APPEALS FOR THE
          FOURTEENTH SUPREME JUDICIAL DISTRICT OF TEXAS
                                 AT HOUSTON
                        CASE NUMBER 14-13-00662-CR




         APPELLEE'S UNOPPOSED MOTION TO EXTEND TIME
         WITHIN WHICH TO FILE APPELLEE'S REPLY BRIEF



TO THE HONORABLE JUDGES OF SAID COURT:


       NOW COMES, JAMES ALAN JENKINS, appellee in the above-styled and

numbered cause, by and through his attorney of record, George McCall Secrest, Jr.,

and pursuant to Rules 10.5(b) and 38.6(d), Tex. R. App. P., files this Unopposed
Motion to Extend Time Within Which to File Appellee's Reply Brief, and for cause

would show the Court as follows:


      (1) The Fourteenth Court of Appeals in Cause No. 14-13-00662-CR reversed

the judgment and conviction in Cause Number 12-03-02579-CR, a case styled the

State of Texas v. James Alan Jenkins, which arose out of a prosecution in the 359th

Judicial District Court of Montgomery County, Texas, for allegedly violating the

Election Code.


      (2) The Court of Criminal Appeals granted the State's Petition for

Discretionary Review on September 16, 2015.

      (3) The State sought an unopposed extension of time within which to file its

brief which was granted by this Court and the brief was filed on November 2,2015.

      (4) The Appellee's Reply Brief is due to be filed on December 2, 2015.

      (5) The Appellee requests a thirty (30) day extension of time from that date

within which to file his brief to January 1, 2016.

      (6) This request for an extension is the first that Appellee has sought and he

represents to this Court that no further requests for an extension will be sought.

      (7) Appellant's counsel, Mr. Jon R. Meador, Assistant Attorney General, does

not oppose this request.
      (8) This request for an extension is sought in order to thoroughly address and

respond to the Appellant's contentions (which it acknowledges have changed since

the reversal of the judgment by the Court of Appeals) and to provide this Court an

exhaustive analysis of the decisions of the Court of Appeals and the relevant

decisional law. This request is not sought for purposes of delay.

      (9) The undersigned counsel has been actively involved in the representation

of other clients in pending state court criminal actions, an on-going federal

investigation, and has participated in an evidentiary hearing since the State's Brief

was filed.


      WHEREFORE, PREMISES CONSIDERED, appellee respectfully requests

that this motion be granted and that the Court permit an extension of time to file

Appellee's Reply to the State's Brief until January 1, 2016.

                                       Respectfully submitted,


                                       GEORGE McCALL SECREST, JR.
                                       State Bar No.17973900
                                       BENNETT & SECREST, PLLC
                                       808 Travis Street, 24th Floor
                                       Houston, Texas 77002
                                       (713) 757-0679
                                       (713) 650-1602 (FAX)
                                       Email: gmsecrest@aol.com
                                       Attorney for Appellant,
                                       JAMES ALAN JENKINS
                         CERTIFICATE OF SERVICE


      I hereby certify that a true and correct copy of the foregoing Appellee's

Unopposed Motion to Extend Time Within Which to File Appellee's Reply Brief has

been delivered to Mr. Jon R. Meador, Assistant Attorney General, 300 W. 15 Street,

Austin, Texas, 78701, and to the Honorable Lisa C. McMinn, State Prosecuting

Attorney, P.O. Box 13046, Austin, Texas 78711, via United States Mail, on this 23rd

day of November, 2015.




                                      GEORGE McCALL SECREST, JR.
                                             ^•"'    /         \
                                                                   \